Status of Claims
Applicant has amended claims 1, 2, 7-9 and 12.  No claims have been added.  Claim 11 has been canceled. Thus, claims 1-10 and 12-15 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments and amendments filed on 12 October 2020 with respect to:
objection to claims 1, 7 and 12,
rejections of claims 7-15 under U.S.C. § 112(b),
rejections of claims 1-5, 7-13 and 15 under 35 U.S.C. § 103 as being unpatentable over Kim et al (US Pub. No. 2015/0170141 A1) in view of Marcus et al (US Pub. No. 2012/0289188 A1),
rejections of claim 6 under 35 U.S.C. § 103 as being unpatentable over Kim in view of Marcus, in further view of Deibert et al (US Pub. No. 2008/0172317 A1),
rejections of claim 14 under 35 U.S.C. § 103 as being unpatentable over Kim in view of Marcus, in further view of Carlson et al (US Pub. No. 2012/0109818 A1),
have been fully considered.  Amendments to claims have been entered.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 112(b) and 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new grounds of rejection. 
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1, 7 and 12, the clauses such as “the web browsing capable device not having usable securely stored payment information” are merely non-functional descriptive material, which do not affect the functioning of representative claim 1.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation of “a mobile payment core” is vague an indefinite in that, as indicated in the specification, refers to “Apple Pay” and “Android Pay”.  “Apple Pay” and “Android Pay” are trademark or trade names.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parteSimpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Claims 7 and 12 are vague and indefinite for several reasons.  First, in the representative limitation of claim 7:
connecting the server to the mobile payment device using a mobile identity to identify the mobile device associated with the web browsing capable device;
the term “the mobile device” lacks antecedent basis.  It is not clear if it refers to “the mobile payment device” or some other mobile device.
Second, the phrase “to identify the mobile device” is a statement of intended use, which does not further limit the step of “connecting the server to the mobile payment device”: “to identify” is not identifying.  
Third, if the Applicant means “identifying the mobile payment device”, it is not clear if the connecting is contingent on identifying or, after connecting, the mobile payment device is identified.  Perhaps the Applicant means to convey:
identifying the mobile payment device using a mobile identity;
determine that the mobile identity indicates that the mobile payment device is associated with the web browsing capable device;
connecting the server to the mobile payment device.
or:
connecting the server to the mobile payment device.
Identifying, using a mobile identity, that the mobile payment device is associated with the web browsing capable device;
sending the authorization request to the server from the mobile payment device when the mobile identity matches “some criteria”
Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible
Claims 2-6, 8-10 and 13-15 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. No. 2011/0307388 A1) in view of Marcus et al (US Pub. No. 2012/0289188 A1).
Regarding claim 1, Kim teaches methods and systems for processing a consumer payment based on a mobile phone number of a mobile device [0037].  He teaches:
a web browsing capable device in communication with a world wide web to make purchases online at an online store - see at least [0032], [0040], [0042], and also [0129],the web browsing capable device not having usable securely stored payment information – not further limiting;
a server connected to the web browsing capable device – see at least [0048] and [0119];
a mobile payment device includes a mobile payment core, the mobile payment device connected to the web browsing capable device through the server to provide see at least [0032], [0040], [0042], and also [0129];
the mobile payment device associated with the web browsing capable device by a mobile identity – see at least [0032] and also [0040], [0042] and [0129];
wherein the online store is connected to a payment network to exchange payment messages therewith upon receiving an authorization request from the mobile device through the web browsing capable device.
Examiner notes that a mobile device displaying a web browser accessing an online merchant as disclosed by Kim [0032] is indicative of Applicant’s mobile payment device associated with the web browsing capable device.  Further, a mobile phone number being recognized by the payment system as disclosed by Kim [0040] is indicative of Applicant’s mobile identity.
Kim does not explicitly disclose:
a mobile payment device having securely stored payment information.
However, Marcus teaches generating a one-time use token and transmitting the token to the user's messaging port on the user device as part of the authentication process [0021]. The token includes a unique identifier (indicative of Applicant’s securely stored payment information), which may be stored and associated with the transaction or payment request. The token is received by the mobile SDK in the merchant app, which then verifies the token's authenticity, which may occur after the SDK remits it to the payment provider. The token is transmitted back to the payment provider to confirm or authenticate the user [Id.].  Marcus also teaches the use of applications that include security applications for implementing client-side security features [0040].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s disclosure to include a unique identifier for an authentication process as taught by Marcus in order to verify authenticity of a mobile payment app - Marcus
Regarding claim 2, neither Kim does not explicitly disclose the authorization request as including a payment token generated by the mobile payment core.
However, Marcus teaches generating a one-time use token and transmitting the token to the user's messaging port on the user device as part of the authentication process as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 3, Kim does not explicitly disclose the mobile payment device as including an app which will ask the user to click a button to command payment and connect to the server, the mobile payment device associated with the web browsing capable device by the mobile identity.
However, Marcus teaches a user selecting an item to purchase by tapping on a button or link associated with the item, where the button includes an indication to purchase the item, price of the item, description or information about the item, and/or other information as appropriate [0017].  He teaches using a "Buy" button indicating that the payment provider is authenticating the mobile phone and that a purchase amount will be charged to the user's mobile phone bill [0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s disclosure to include tapping on a button or link to purchase an item as taught by Marcus because it automates the purchasing process and makes the purchasing process easier.
Regarding claim 4, Kim teaches the mobile payment device as being connectable to the server through an internet link – see at least [0100].
Regarding claim 5, Kim teaches the mobile payment device being registered to the server with a mobile identity prior to the purchase – see at least [0030] and [0033].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marcus, in further view of Deibert et al.
Regarding claim 6, neither Kim nor Marcus explicitly discloses the server as including a timer to establish a time window in which a session with the mobile payment device must occur.
However, Deibert teaches mobile phone payment systems and methods with a disabling feature [0006].  One method comprises entering a predetermined timeout time into a mobile phone, where the mobile phone comprises a contactless element that is configured to be read by a contactless reader in an access device [0007]. The method also includes executing a mobile payment application associated with the mobile phone, and disabling the mobile payment application after the predetermined timeout time has elapsed [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s disclosure to include disabling the mobile payment application after the predetermined timeout time has elapsed as taught by Deibert in order to prevent an unauthorized person might using an unauthorized reader to "sniff" data from a contactless card when the contactless card is not being used in a transaction – Deibert [0004].
Claims 7-10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato et al (US Pub. No. 2014/0038548 A1), in further view of Mo et al (US Patent No. 7,630,937 B1).
Regarding claim 7, Kim teaches methods and systems for processing a consumer payment based on a mobile phone number of a mobile device [0037]. In one embodiment, a payment system receives a payment transaction request that indicates a payment transaction between a merchant's site and the consumer using an electronic device of the consumer [Id.] He teaches.
providing a web browsing capable device – see at least [0042] and [0076],not having a usable mobile payment platform – not further limiting;
providing a mobile payment device having mobile payment capability – see at least [0042]
providing a server connectable to the web browsing capable device and the mobile payment device – see at least [0048] and [0119];
browsing an online store using the web browsing capable device in communication with a world wide web – see at least [0032], [0040], [0042] “a consumer with an electronic device (e.g., mobile device, computing device, computer, laptop, tablet, netbook, hand-held device, etc.) shops for a product (e.g., item, content) or service from an online merchant's site and selects a payment option to purchase the product or service”, and also [0129];
selecting, using the web browsing capable device, a product to be purchased from the online store – see at least [0042];
sending the payment response from the server to the online merchant through the web browsing capable device  – see at least [0088] “to complete the payment transaction, a payment transaction server of the payment system sends a notification of transaction success or failure to the consumer and merchant”]; and
sending information from the payment response received by the online merchant from the mobile payment device to a payment network –see at least [0088], and also [0093].
Kim does not teach other limitations.  
However, Sato teaches an information processing apparatus which includes: a processor; a storage unit; and a connection unit that connects to a portable device which sends a connection request for a predetermined network as a response to a command from the processor [0032]-[0039].  The apparatus stores the connection request from the portable device and the predetermined network contained in the connection request in the storage unit; detects a state transition of communication over the predetermined network; and determines whether a network whose status has transitioned from communication being unavailable to communication being available matches the predetermined network stored in the storage unit.  If the two networks match, the apparatus sends a command to the portable device for causing the portable device to transmit a connection request for the predetermined network
receiving payment information, by the web browsing capable device, for the selected product to be purchased from the online store – see at least [0009], [0018] and [0028]; 
connecting the web browsing capable device to the server – see at least [0020];
sending a payment request from the web browsing capable device to the server, the payment request including the payment information – see at least [0020];
connecting the server to the mobile payment device using a mobile identity to identify the mobile device associated with the web browsing capable device – see at least [0016] and [0018];
sending the payment information from the server to the mobile payment device; and
confirming an authorization request on mobile payment device – see at least [0019] and [0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s disclosure to include causing the portable device to transmit a connection request for the predetermined network as taught by Sato because it provides security for online payment transaction.
Neither Kim nor Sato explicitly discloses:
sending the authorization request to the server from the mobile payment device; and
sending a payment response including the authorization request from the server to the web browsing capable device;
However, Mo teaches a method and system for performing a financial transaction that includes identifying a plurality of payment options associated with a payer executing the financial transaction [col. 1 line 50-col. 2 line 18]. He teaches a payment application which may execute on a mobile device and on a personal computer [col. 7 lines 42-56]. A payer is able to access the payment application regardless of whether the payer is at a payee's physical payment application on the different computing device includes functionality to synchronize data with each other.  For example, if the payer changes the cost data and benefit data using the payment application on the personal computer and the cost data and benefit data is stored locally, then the change may be automatically propagated to the payment application on payer's mobile computing device [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s disclosure to include accessing payment application on the different computing device as taught by Mo in order for a customer to select an optimal payment option – Mo [col. 1 lines 39-49].
Regarding claim 8, Kim does not explicitly disclose sending the mobile identity to the server in the payment request.  However, Sato teaches this as discussed in the rejection of claim 7.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 9 and 13, Kim teaches registering the mobile payment device with the server – see at least [0030], [0033] and [0062].
Regarding claim 10, Kim teaches the step of registering the mobile payment device as including setting up an account, assigning the mobile identity to the mobile device, and storing the mobile identity on the server – see at least [0030], [0033] and [0062].
Claim 12 is substantially similar to claim 7 wherein the combination of Kim, Sato and Mo teaches the limitations.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 15, Kim teaches the step of sending an authorization request to a payment network as including the server providing the interface with the payment network – see at least [0044].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato, in further view of Mo in further view of Carlson et al (US Pub. No. 2012/0109818 .
Regarding claim 14, neither Kim, Sato nor Mo explicitly discloses the step of providing the server with a mobile identity associated with the mobile device as including storing the mobile identity associated with the user information, retrieving the mobile identity corresponding to the user information from login by the web browsing capable device, and sending the mobile identity from the web browsing capable device to the server with the payment request.
However, Carlson teaches a third party payment system in which a user can enroll by creating an account and can register a plurality of payment devices with the account [0005]. He teaches receiving, on a communication interface, information associated with a user through a first communication channel from a mobile device, accessing, on a database coupled to the server computer, a user account associated with the information, retrieving, from the database, payment data associated with a payment account registered with the user account, and sending, through the communication interface, the payment data associated with the selected payment account to the mobile device [0009]. The user account is stored in a memory element coupled to the server compute [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s disclosure to include retrieving, from the database, payment data associated with a payment account and sending the payment data associated with the selected payment account to the mobile device as taught by Carlson in order to make the system flexible to the user’s needs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692